NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The instantly claimed amorphous compound of formula (I) has been searched.  Compounds of Formula (I) are taught by Yuan et al (WO 2018/010656 – based on CA 3030431; of record) which is a WIPO published PCT application that designated the US and has a filing date of 7/12/2017, further claiming priority to 7/12/2016 based on CN 2016 10547500.6 and, as such, constitutes prior art under 102(a)(2).  However, Zhigan Jiang, Hiying He, Xiao Zhang, Li Jian and Shuhui Chen are named inventors in both the instant Application and Yuan et al.  As such, Yuan et al is exempted as prior art under 102(b)(2)(A).  Furthermore, based on CA 303043, there is nothing to suggest the compounds of Yaun et al are amorphous and/or would exhibit the instantly claimed XRPD pattern.
As such, the instantly claimed compounds are determined to be free of the art and non-obvious.  And since the compounds contain written support and are considered to be enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611